Exhibit 10.1

 

SECOND AMENDMENT TO AAR CORP.
STOCK BENEFIT PLAN

 

WHEREAS, the Company maintains the AAR CORP. Stock Benefit Plan, amended and
restated effective October 1, 2001 and further amended effective June 26, 2003
(the “Plan”); and

 

WHEREAS, the Company now desires to further amend the Plan to set forth a
specific maximum number of shares of common stock of the Company available for
issuance under the Plan;

 

NOW THEREFORE, the Company hereby amends Section 4.1 of the Plan as follows,
effective as of April 11, 2005:

 

“4.1         The total number of Shares that may be available for Awards under
the Plan, including without limitation the total number of Shares that may be
subject to ISOs under the Plan, from and after April 11, 2005, shall be
3,532,226 Shares, adjusted in accordance with the provisions of Section 4.2
hereof.  A Share subject to an Option and its related tandem Restricted Stock
Award shall only be counted once.  The Shares so issued may be Shares held in
the treasury or Shares that are authorized but unissued as elected by the
Board.  Any Shares subject to issuance upon exercise of Options but which are
not issued because of a surrender, lapse, expiration, cancellation or
termination of any such Option, or which have been issued in connection with
Restricted Stock Awards that are subsequently cancelled or forfeited, to the
extent consistent with applicable law, rules and regulations, shall once again
be available, to the extent set forth by the Committee in a written resolution,
for issuance in satisfaction of Awards.”

 

IN WITNESS WHEREOF, this Second Amendment has been executed on this 5th day of
May, 2005.

 

 

AAR CORP.

 

 

 

 

 

 

 

By:

/s/ Howard A. Pulsifer

 

 

     Howard A. Pulsifer, Vice President

 

--------------------------------------------------------------------------------